DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/29/2021 is being considered by the Examiner.

Disposition of the Claims
3.	The instant application was effectively filed on April 29, 2021, wherein claim 1 is pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 of present Application 17,244,766
Claims 1 and 7 of Patent Application 10,321,615 B2
Claims 1, 11 and 16 of Patent Application 10,996,842 B2
Claims 19, 20 and 23 of Patent Application 10,324,615 B2
1. A computing device comprising: a touch screen; wireless communication circuitry; one or more processors; and memory for storing a browser program for displaying web pages 


7.    The computer device according to claim 1, wherein the one or more processors are configured to control the computer device to selectively display a graphical interface element concurrently with the displayed web page, the graphical interface element including a touch image operable for accessing a process to input a uniform resource locator (URL).

accommodated in the first housing;  a second 
in the second housing;  wireless communication circuitry;  one or more 
processors;  and memory for storing a browser program for displaying web pages 
on the first and second touch screen displays, wherein the one or more 
processors are configured to execute the browser program to control the 
electronic device to at least: concurrently display, on the first and second 

communication circuitry;  and based on a touch input to the first touch screen 
display, display, on the first touch screen display, a pop-up graphical 
interface element concurrently with the web page displayed on the first touch 
screen display, the pop-up graphical interface element including a touch image 
for accessing a process to input a uniform 

11.  A non-transitory computer-readable storage medium storing one or more 
programs which, when executed by processing circuitry of an electronic device 
comprising first and second touch screen displays and wireless communication 
circuitry, cause the electronic device to at least: concurrently display, on 
the first and second touch screen displays, different web pages accessed via 

touch screen display, display, on the first touch screen display, a pop-up 
graphical interface element concurrently with the web page displayed on the 
first touch screen display, the pop-up graphical interface element including a 
touch image for accessing a process to input a uniform resource locator (URL).


screen displays and wireless communication circuitry, the method comprising: 
concurrently displaying, on the first and second touch screen displays, 
different web pages accessed via the wireless communication circuitry;  and 
based on a touch input to the first touch screen display, displaying, on the 

with the web page displayed on the first touch screen display, the pop-up 
graphical interface element including a touch image for accessing a process to 
input a uniform resource locator (URL).


circuitry;  one or more processors;  and memory for storing a browser program 

processors are configured to execute the browser program to control the 
computer device to at least: display, on the touch screen, web pages accessed 
via the wireless communication circuitry;  based on a first swipe gesture input 
to the touch screen, display a next web page;  and based on a second swipe 
gesture, different from the first swipe gesture, 
display a previous web page.

20.  The computer device according to claim 19, wherein the one or more 
processors are configured to control the computer device to display a pop-up 
graphical interface element concurrently with a displayed web page.

23.  The computer device according to claim 20, wherein the pop-up 

process to input a uniform resource locator (URL).






Although the claims at issue are not identical, they are not patentably distinct from each other because claim of present application No. 17,244,766 is similar in scope to claims of Patent Application No’s. 10,996,842 B2,  10,321,615 B2 and 10,324,615 B2, as shown in the claim comparison table above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pallakoff (US Patent Application Publication 2005/0012723), hereinafter referenced as Pallakoff, in view of Hii (US Patent Application Publication 20020163545), hereinafter referenced as Hii. 
Regarding claim 1, Pallakoff teaches a computing device comprising: 
a touch screen display (paragraph 51 explains a touch screen display); 

one or more processors (N processors, 2402, figure 24); and 
memory for storing a browser program for displaying web pages on the touch screen display (primary storage 2406 and ROM 2404, figure 24), wherein the one or more processors are configured to execute the browser program to control the computing device to at least: 
display, on the touch screen display, web pages accessed via the wireless communication circuitry (paragraph 2 explains web browsers wirelessly accessed from information servers such as local area networks and the world wide web); and 
display, on the touch screen display, a pop-up graphical interface element concurrently with a displayed web page (figure 14B depicts pop up menu 1402 concurrently with a displayed web page), the pop-up graphical interface element including a touch image for accessing a process to input a uniform resource locator (URL) (paragraph 271 explains the user can easily make a URL text box appear or disappear by simply tapping or double tapping on the top edge).  
Pallakoff fails to specifically disclose display, on the touch screen, a pop-up graphical interface element concurrently with a displayed web page, 
However in the same field of user interface, Hii teaches a user interface for a browser (Para. [0005]; one may access a web page that is not displayed by selecting the corresponding tab 754 as shown in Fig. 3, accordingly as referenced in Para. [0031] and [0034]; a pointer 760 is controlled by a graphical pointing device such as a touch pad is shown paused over tab 754, corresponding to pop-up a web page entitled "Web Page Number 3."wherein making such a preliminary selection of a graphical display element includes touching a touch screen location 
displaying the element or using any other input device to signal the computer that a given graphical display element is of interest)

Thus it would have been obvious to a person of ordinary skills in the art at the time of invention to modify the user interface as taught by Pallakoff which receives a tapping input with the touch input option as disclosed by Hii for displaying a graphical pop-up window in order to provide an easy-to-use interface for displaying and navigating through the display.


Conclusion
6.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628